


Exhibit 10.35
December 15, 2015


Patrick S. McClymont
Executive Vice President and Chief Financial Officer Sotheby’s
1334 York Avenue
New York, New York 10021


Dear Patrick:


This letter hereby amends your Severance Agreement dated September 22, 2013
together with its Exhibits, as amended on December 19, 2013 (together, the
“Agreement”) with respect to your employment arrangement with Sotheby’s (the
“Company”) and provides our agreed transition terms. The Agreement, as amended
by this letter, shall hereinafter collectively be referred to as the
(“Transition Agreement”).


Sotheby’s and you have mutually agreed that you will resign from all positions
you hold or may then hold with Sotheby’s and each of its subsidiaries and
affiliates, including Chief Financial Officer of Sotheby’s and as a member of
Sotheby’s subsidiaries’ boards of directors (the “Boards”), effective December
31, 2015, but you will remain an employee through and including January 31, 2016
(the “Transition Separation Date”) and will perform such duties to assist with
the transition of the Chief Financial Officer role as requested. You agree to
execute such documents as Sotheby’s may reasonably request to effect and
evidence your resignation from any such position on the date of this Transition
Agreement. You and Sotheby’s agree that your termination of employment at the
Transition Separation Date shall be treated for purposes of the Agreement as a
termination by mutual agreement and without Cause. Based on and subject to your
continued performance of services through the Transition Separation Date, and
otherwise subject to the terms and conditions hereof, you shall be entitled to
receive the payments and benefits set forth below:


A.
Through the Transition Separation Date, you shall continue to receive (i) your
base salary at the rate currently in effect for your service; (ii) one month
pro-rated financial and car allowance for 2016; and (iii) continuing eligibility
to participate in all employee benefit plans and programs (but not any incentive
compensation programs) which are generally made available to senior officers of
the Company.

B.
You shall receive an annual bonus in respect of your services during 2015 in the
cash amount of $889,000.00 (“2015 Bonus”), which you and the Company agree has
been determined based solely upon your cash target and in accordance with the
Company’s and your individual performance. The 2015 Bonus shall be payable to
you in a lump sum at such time as annual bonuses are paid to the Company’s other
senior executive officers. The 2015 Bonus is subject to deferral under the
Deferred Compensation Plan.

C.
You shall be paid for any accrued, unused vacation time in 2016 in the payroll
following the Transition Separation Date.

D.
Subject to the first full paragraph below, you shall receive the amount provided
for by and in accordance with Paragraph 1(a)(iii) of the Agreement (the
“Severance Payment”). The Severance Payment is not subject to deferral under the
Deferred Compensation Plan.

E.
Subject to the first full paragraph below, your outstanding equity awards shall
continue to vest in accordance with the time and performance vesting criteria
stated in the respective award agreements governing each such award.





--------------------------------------------------------------------------------






You hereby reaffirm your obligation to comply with Paragraph 2 of the Agreement
and Exhibit B to the Agreement, and you acknowledge that the benefits conferred
in Paragraphs D and E above are expressly conditioned upon your continued
compliance with Paragraph 2 of the Agreement and Exhibit B to the Agreement.
This confirms that you shall be entitled to continued indemnification to the
fullest extent permitted by applicable law for your services rendered on behalf
of the Company through the Transition Separation Date. You will also be covered
by directors’ and officers’ liability insurance coverage, including “tail”
coverage following the termination of your employment on the same basis provided
to other directors and officers.


Very truly yours,
SOTHEBY’S


By: /s/ Tad Smith     


Tad Smith
President and Chief Executive Officer




AGREED AND ACCEPTED:


/s/ Patrick S. McClymont
     
Patrick S. McClymont


Dated: December 15, 2015




